Title: To Thomas Jefferson from Madame de Tessé, 18 October 1787
From: De Tessé, Madame
To: Jefferson, Thomas



a St. germain ce 18 octobre

Me. de Tessé a Reçu hier avec un nouveau témoignage des bontés de Monsieur Jefferson l’annonce des plus grandes Richesses. Elle a lu trois fois avant de se coucher l’état de ses biens, et l’a encore parcouru ce matin à son Réveïl. Elle y trouve avec une grande satisfaction des especes dont le nom ne lui est pas inconnu, mais dont les plans ne sont jamais arrivés en France et même en Angleterre. Elle va prendre des mesures pour que son trésor arrive demain a Châville en même tems qu’elle. Elle se flatte que son bienfaiteur voudra bien ne pas tarder a y recevoir l’hommage de sa Reconnoissance et de tous les sentimens dont elle est penetrée, ainsi que Me. de Tott.
